Case 1:18-cr-00681-WFK Document 70 Filed 04/19/19 Page 1 of 3 PageID #: 1085
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AES:MEB/HDM                                          271 Cadman Plaza East
F. #2016R00695                                       Brooklyn, New York 11201



                                                     April 19, 2019

By Hand and ECF

The Honorable William F. Kuntz
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Jean Boustani et al.
                       Criminal Docket No. 18-681 (WFK)

Dear Judge Kuntz:

                The government respectfully writes in response to defense counsel’s April 18,
2019 letter requesting an earlier trial date in this case. (ECF No. 68). The Court set trial for
October 7, 2019 at the March 28, 2019 status conference (the “March 28 Conference”). Defense
counsel requests an earlier trial date for two reasons: (1) defense counsel indicates, as he did at
the March 28 Conference, that the current trial date conflicts with two other trials defense
counsel has that are scheduled for September and October of this year in the Southern District of
New York; and (2) defense counsel erroneously claims that the October 7, 2018 trial date
violates the defendant’s constitutional due process right to a speedy trial.

                First, as the government indicated at the March 28 Conference, the government
will be ready for trial on whatever date the Court sets. The October 7, 2019 trial date set by the
Court, however, is a speedy trial date that permits the parties to manage pretrial issues in this
complex case, including anticipated motion practice, expert disclosures, Rule 404(b) motions,
production of the parties’ intended exhibits and Rule 3500 material, witness scheduling, and
other issues, in an orderly manner.

                The government has made extraordinary efforts to bring this case to trial as soon
as practical. Since the defendant’s arrest and arraignment on January 2, 2019, the government
has provided a reverse proffer for defense counsel of the government’s key evidence, and has
produced more than 5 million pages of documents. Although this case involves eight defendants,
including several who are the subject of extradition proceedings abroad, the government has
consented to severing this defendant if necessary so that he may be tried as soon as possible. In
addition, while the government believes that the trial date set by the Court is a speedy and
appropriate date in this complex case, the government has advised the defendant that if the Court
Case 1:18-cr-00681-WFK Document 70 Filed 04/19/19 Page 2 of 3 PageID #: 1086



is available and the defendant so desires, the government would consent to moving the trial date
up to September 3, 2019. Alternatively, if this Court were available, the government has offered
to move this trial to November 2019 if it would assist defense counsel with his scheduling
challenges.

                 Instead, defense counsel asks for trial in June, July or August 2019. While the
government will be ready on whatever date the Court sets, the government respectfully submits
that those dates would not provide for the orderly management of the issues noted above. This is
particularly the case where, as here, the defendant has yet to file his pre-trial motions and is still
litigating his detention before the Second Circuit. 1

                Second, defense counsel’s argument that a September or October trial date would
be a due process violation because the defendant is detained is incorrect, and the cases he cites
do not support his argument. For example, defense counsel cites United States v. Jackson, 823
F.2d 4, 8 (2d Cir. 1987) (ECF No. 68 at 1), a heroin conspiracy case, where a trial date was set
for approximately six months after the defendant’s arrest, but the trial did not begin until a date
approximately six weeks later at the defendant’s request. The Second Circuit found that the
ultimate trial date did not violate the defendant’s constitutional rights, but noted that when the
government moves for pretrial detention it has an obligation to arrange for the trial as quickly as
possible, and to use extraordinary means if necessary. The facts of Jackson are analogous to
those presented here. The government has made extraordinary efforts to bring the case to trial as
rapidly as possible, and has also made great efforts to accommodate defense counsel’s schedule. 2
In this complex case involving fraudulent syndicated loans, loan participation notes and
Eurobonds marketed and sold to investors in the United States and elsewhere, the government
has worked at breakneck pace to produce voluminous discovery to the defendant, agreed to sever
this defendant and try him alone if necessary, 3 and volunteered to try the case in September 2019
if the Court and defense counsel are available. Certainly, pre-trial detention for eight or nine
months in such a complex case where the defendant has not yet filed his announced motions and
has already appealed his detention to the Second Circuit twice does not violate the defendant’s
constitutional rights. Indeed, the Second Circuit has routinely found that much lengthier periods

       1
         The defendant has thus far indicated that he will make a motion to dismiss the
indictment, but has not yet indicated what other pre-trial motions he will file. Meanwhile, on
April 18, 2019, the defendant filed his second appeal to the Second Circuit regarding his
detention.
       2
        While the government has done its best to accommodate the defense counsel’s busy
schedule, defense counsel’s schedule in other cases is not of constitutional weight in this one.
       3
         The government’s agreement to sever this defendant is consistent with the holding in
United States v. Salerno, 794 F.3d 64, 79 n.2 (2d Circ. 1986), cited by the defendant in support
of his position here. (ECF no. 68 at 2). As the footnote the defendant quotes from indicates,
where a defendant is detained, the government must seek to accelerate the trial date, and in
“complex multi-defendant cases, that may require that the government seek a severance.”
Salerno, 794 F.3d at 79 n.2. That is exactly what the government has consented to here in order
to accelerate the defendant’s trial date.

                                                  2
Case 1:18-cr-00681-WFK Document 70 Filed 04/19/19 Page 3 of 3 PageID #: 1087



of pre-trial detention did not violate due process. See, e.g., United States v. Williams, 736 Fed.
App’x 267, 271-272 (2d Cir. 2018) (19-month detention upheld); United States v. Briggs, 697
F.3d 98, 101-104 (2d Cir. 2012) (a nearly 26-month detention upheld); United States v. Hill, 462
Fed. App’x 125, 127 (2d Cir. 2012) (24-month detention upheld); see also United States v.
Raniere, No. 18-CR-204-1 (NGG), 2019 WL 469305, at *3 (E.D.N.Y. Feb. 5, 2019) (denying
release from detention in case with a 13-month delay before trial, holding that such a delay “is
typical in a complex, multi-defendant case with voluminous discovery, such as this.”).

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:               /s/
                                                     Mark E. Bini
                                                     Hiral D. Mehta
                                                     Assistant U.S. Attorneys
                                                     (718) 254-8761 (Bini)


       DEBORAH L. CONNOR                             ROBERT A. ZINK
       Chief, Money Laundering                       Acting Chief, Fraud Section
       And Asset Recovery Section                    Criminal Division
       Criminal Division                             U.S. Dept. of Justice
       U.S. Dept. of Justice

By:         /s/                               By:         /s/
       Margaret A. Moeser                            David M. Fuhr
       Sean O’Donnell                                Trial Attorney
       Trial Attorneys                               (202) 616-3504
       (202) 598-2345




                                                3
